DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to application 16/227,647 filed on December 20, 2018 in which claims 1-20 are presented for examination.
Status of Claims

Claims 1-20 are allowed, of which claims 1, 8 and 15 are in independent form.  

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of records, e.g., Li et al. (US 2015/0237471 A1) discloses a method for performing wireless-based localization using a zonal framework; [Abstract]) This is similar to the Applicant’s invention because of a method for identifying critical parameters of a localization framework based on an input data source; [Abstract]. 
Li discloses a subset of closest zones among the multiple zones 102(1)-(N) based on the distance of those zones to the estimated location. The zonal signal propagation models associated with 
Whereas, independent claims disclose “subset of parameters are identified based on a predefined similarity of a sensor configuration of the data source with a sensor configuration of a historical data source of the data stored in the memory.”
Therefore, each of the independent claims includes the following allowable subject matter:
“provide for tuning of the subset of parameters of the localization framework for the data set to generate a tuned subset of parameters; process the data set from the data source using the localization framework including the tuned subset of parameters; receive an indication of a location from the localization framework of the data set within a mapped region; and provide for an update of a map database of the mapped region based on the data set and the location of the data set within the mapped region.”
Search for prior art on EAST database and on domains (NPL-ACM, Google, NPL-IEEE) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 1, 8 and 15. 
	The dependent claims depending upon claims 1, 8 and 15 are also distinct from the prior art for the same reason.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG V VO whose telephone number is (571)272-1796.  The examiner can normally be reached on 7am-5pm M-Thr. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRUONG V VO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        4/5/2021